Title: To John Adams from William Smith, 12 June 1790
From: Smith, William
To: Adams, John



Dear Sr.
Boston. 12th. June. 1790.

I have to acknowledge the Rect. of your esteem’d favor of the 20 Ulto.  Our Genl. Assembly are now in session. their Conduct thus farr has been perfectly Federal, how long it may continue is uncertain.  I am sorry that the assuming the State Debts & funding the Continental Debt are so long delay’d. so long as we are kept in suspence we are a prey to Speculators as most of our circulating Cash is employ’d in trading in paper.—still the Debt is fix’d but very little other Business can be carr’d on.—I do not find in the funding Bill any provision made for the New Emission Money, which runs on Interest & which Congress pledg’d their Faith to redeem & pay the Interest annually, provided the States neglected to make provision.  One years Interest only has been paid.  I have a considerable sum in this kind belonging to my father’s Estate, which has lain for a number of years.—Our Court has given up the Light Houses in this State to Congress, it will be necessary for Congress, soon to make the Law regulating Pilots &c. at present the Pilots of this port are under no control. shou’d this Law be bro‘t forward, the Marine Society of this port, wou’d be happy to render their services to put the Pilots on a proper footing.
Mrs. Smith joins me in respects to Mrs. A. & yourself—Yrs. Most Respectfully

Wm. Smith